            Case 1:17-cv-09236-AT Document 41 Filed 11/05/18 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 2020                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________

sclark@faillacelaw.com

                                                                       November 5, 2018

VIA ECF
Honorable Analisa Torres
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

                  Re:      Andres Francisco v. Motorino 3 Inc. et al.,
                           17-cv-9236 (AT)

Your Honor,

        This firm represents the Plaintiff Domingo Andres Francisco (“Plaintiff”) in the above-
referenced matter. Plaintiff writes jointly with Defendants pursuant to Your Honor’s Orders
dated September 25, 2018 and November 2, 2018 to request that the Court approve the attached
revised settlement agreement (“the Agreement”) as “fair and reasonable.” Wolinsky v. Scholastic,
Inc., 900 F. Supp. 2d 332, 335-36 (S.D.N.Y. 2012). The revised release narrowly concerns
claims arising from the transactions and occurrences set forth in the lawsuit.

       Should Your Honor have any questions or concerns regarding this settlement, the parties
are happy to address them. The parties thank the Court for its attention to this matter.

                                                     Respectfully submitted,

                                                     /s/Michael Faillace
                                                     Michael Faillace
                                                     MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                     Attorneys for the Plaintiff

Enclosures




                           Certified as a minority-owned business in the State of New York
